DETAILED ACTION
This office action is a corrected notice of allowability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	This application is in condition for allowance except for the presence of claims 8-20 including an in-premises network equipment system in claims 8-14 and a system in claims 15-20. These claims 8-20 were non-elected without traverse. Accordingly, claims 8-20 are cancelled.

Claims 8-20 are cancelled. 

Allowable Subject Matter
3.	Claims 1-7 are allowed.
4.	The following is an examiners statement of reasons for allowance. 

Regarding Claim 1, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of , “A customer premises equipment (CPE) device, comprising: a plurality of CPE modules implemented in hardware, the plurality of CPE modules including: a first module; and a second module, the first module 

5.	The dependent claims 2-7 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461